The indictment was for robbery. The trial resulted in a verdict and judgment of conviction, and imposition of the death penalty.
The only exception reserved and presented by the appeal is whether the lower court committed error in admitting evidence of a confession by defendant. It is unnecessary to discuss the rule governing admission in evidence of confessions of a defendant in a criminal case. In Curry v. State, 203 Ala. 239,242, 82 So. 489, 492, the court said:
"It is settled law that, when a confession is offered in evidence against a defendant in criminal trial, the duty devolves upon the court to ascertain and declare by its ruling whether or not such confession was free and voluntary. When confessions have been admitted as evidence against a defendant's objection, the presumption is in favor of the correctness of the ruling of the trial court, on appeal, and reversal will not be had because of the admission of such evidence, unless the record affirmatively shows that manifest error was committed in the admission of such evidence. Price v. State, 117 Ala. 113, 23 So. 691; Wilson v. State, *Page 301 191 Ala. 7, 67 So. 1010; Sharp v. State, 193 Ala. 22, 26,69 So. 123." Godau v. State, 179 Ala. 27, 41, 60 So. 908.
An examination of the record discloses no error of the trial court. The circumstances and the testimony of several witnesses showed the confession to have been voluntary. The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur.